Citation Nr: 0127311	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1969 to 
February 1970.  

This matter came to the Board of Veterans Appeals (Board) 
from a November 1998 decision of a Department of Veterans 
Affairs (VA) regional office (RO) in Manchester, New 
Hampshire, which reopened and denied the appellant's claim 
for service connection for a psychiatric disorder.  In a 
March 2001 decision, the Board determined that evidence 
submitted by the appellant was new and material, and as a 
result, reopened the veteran's claim and remanded it to the 
RO for additional development.  

REMAND

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Regulations implementing the VCAA, 
are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are 
liberalizing, and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any portion of the evidence is to be 
provided by the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

By way of recent case history, the appellant's claim for 
service connection for a psychiatric disorder was denied by 
the Board in May 1996.  Thereafter, the appellant appealed 
the May 1996 decision to the United States Court of Appeals 
for Veterans Claims (hereinafter "Court").  In an August 
1997 memorandum decision, the Court affirmed the Board's 
decision.  In May 1998, the appellant sought to reopen his 
claim. 

In June 2000, the appellant testified before a Hearing 
Officer at the VARO in Manchester.  During his testimony, the 
appellant reported that he was being prescribed medication 
for a psychiatric illness.  When the appellant's 
representative asked if it was a doctor writing the 
prescription, the hearing transcript reflects that the 
appellant replied:

Yes, she got the prescription from Dr. 
[Koutras] before Dr. [Koutras] retired.  He's 
at the V.A., his name is [    ].  He's been 
seeing me for ten years.  

In the March 2001 remand the RO was requested to schedule the 
appellant for a VA examination, as well as ". . . contact 
the [appellant], and request that he identify any health care 
provider that treated him for psychiatric disorders since his 
separation from service."  

In April 2001, the RO sent a letter to the appellant 
notifying him of the VCAA, and requesting that he identify 
health care providers that had treated him for his 
psychiatric disorders.  That same month, in response to the 
RO's letter, the appellant reported in a Statement in Support 
of Claim (VA Form 21-4138), "In response to VA letter dated 
4/11/01, Vet wishes to notify VA that all information 
pertinent to his case is in his [claims] file." 

The Board is cognizant that, even though the appellant has 
reported that all information pertinent to his case is 
associated with the claims file, there appears to be 
additional, pertinent medical evidence that has not been 
considered.  In this respect, the appellant has identified 
receiving VA treatment for his claimed disability for the 
last ten years.  Records associated with that treatment have 
not been obtained.  The Board notes that, under the VCAA and 
its heightened duty to assist provisions, "the Secretary 
shall make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain."  Furthermore, "[t]he Secretary is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The Board cannot say conclusively that any records associated 
with the identified VA medical treatment will necessarily 
support the appellant's claim.  However, given the heightened 
duty-to-assist under the VCAA, and the need to evaluate all 
available medical evidence before reaching a decision, an 
attempt must be made to obtain any records associated with 
the appellant's claimed treatment.  38 U.S.C.A. § 5103A(b)(1) 
(West Supp. 2001).  Thus, this appeal is hereby remanded for 
the RO to obtain any available medical records associated 
with the appellant's VA treatment, so identified at his June 
2000 personal hearing.  

Therefore, while the Board regrets the delay, under the 
circumstances set forth above, the appellant's appeal is 
hereby REMANDED to the RO for the following action:

1.  The RO should ask the appellant to 
identify the VA medical facility at which 
he reportedly received, as reflected in his 
June 2000 hearing testimony, treatment over 
the last ten years.  The RO should then 
take the appropriate steps to secure copies 
of all of the appellant's treatment records 
from the identified VA medical facility, if 
any, and associate them with the claims 
folder.  Furthermore, a record should be 
made of the results of any such search 
conducted, and, if no records are found, 
this should be documented by the VA medical 
facility for the record.  

2.  The RO should request that the 
appellant identify the names, addresses, 
and dates of treatment of any other 
physicians, hospitals, or treatment 
centers (private or VA) who provided, if 
any, additional relevant medical 
treatment for his claimed psychiatric 
disorder not already reported to the 
Board or the RO.  

3.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.  

4.  If upon review of any additional 
records received the RO finds any 
additional medical evidence expressing an 
opinion as to the etiology of the 
appellant's psychiatric disorder, to 
include an opinion whether any 
preexisting disorder was aggravated in-
service, the RO should then refer the 
claims folder back to the psychiatrists 
who prepared the May 2001 study for 
review and comment.  If any changes are 
necessary to their May 2001 report they 
should be entered in writing, and 
complete reasons and bases therefor 
provided.  The RO's actions, to include 
their review of the evidence, must be 
documented in writing.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
aforementioned development action has 
been conducted and completed in full, and 
that all procedural development required 
by the Veterans Claims Assistance Act of 
2000 has been accomplished.  If any 
required action is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO should 
review the evidence of record and enter 
its determination with respect to the 
appellant's claim.  

6.  If the decision remains adverse to 
the appellant, the RO should issue an 
SSOC, a copy of which should be provided 
to the appellant and his representative.  
Thereafter, the appellant and his 
representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


